Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 15, 2017                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154505                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  KIM METHNER and CONNIE METHNER,                                                                         Kurtis T. Wilder,
           Plaintiffs-Appellees,                                                                                      Justices


  v                                                                 SC: 154505
                                                                    COA: 326781
                                                                    Midland CC: 12-009082-CH
  VILLAGE OF SANFORD,
           Defendant/Cross-Defendant-
           Appellant,
  and
  MID-VALLEY AGENCY, INC.,
           Defendant/Cross-Plaintiff-
           Appellee,

  and

  MALLEY CONSTRUCTION, INC.,
             Defendant.
  _________________________________________/

         On order of the Court, the stipulation signed by counsel for the parties agreeing to
  the dismissal of this application for leave to appeal is considered, and the application for
  leave to appeal is DISMISSED with prejudice and without costs.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 15, 2017
           d0912
                                                                               Clerk